DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 07/28/2022.
Claims 1, 8 and 11 have been amended; claims 2, 4, 6, 7, 9, 10, 12, 14, 16-22, 24 and 25 have been canceled. Therefore, claims 1, 3, 5, 8, 11, 13, 15, 23 and 26-33 are currently pending in this application.
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 3, 5, 8, 11, 13, 15, 23 and 26-33 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
a driver valuation metric associated with a user based on a ratio between a number of driving events during which the user is a driver of a vehicle and a total number of driving events during which the user is in the vehicle; outputting, at a first time, a survey question related to a prediction of whether the user will be a driver of the vehicle in a next driving event; receiving, at a second time, an answer to the survey question; determining a time difference between the first time and the second time; adjusting the driver valuation metric based on the answer, wherein the driver valuation metric is adjusted by a first amount if the time difference exceeds a threshold, and wherein the driver valuation metric is adjusted by a second amount if the time difference is below the threshold, the first amount and the second amount being different; further adjusting the driver valuation metric based on a historical driver valuation metric of the user; determining a first probability that the user will be driving the vehicle during the next driving event based on the adjusted driver valuation metric; during the next driving event: collect data; determining, from the data, a second probability that the user is driving the vehicle; and generating an individualized probability that the user is driving the vehicle during the next driving event based on a weighted combination of the first probability and the second probability.


— 	Considering claim 8, the following claimed limitations recite an abstract idea: 
a driver valuation metric associated with a user based on a ratio between a number of driving events during which the user is a driver of a vehicle and a total number of driving events during which the user is in the vehicle; outputting, at a first time, a survey question related to a prediction of whether the user will be a driver of the vehicle in a next driving event; receiving, at a second time, an answer to the survey question; determining a time difference between the first time and the second time; adjusting the driver valuation metric based on the answer, wherein the driver valuation metric is adjusted by a first amount if the time difference exceeds a threshold and wherein the driver valuation metric is adjusted by a second amount if the time difference is below the threshold, the first amount and the second amount being different; further adjusting the driver valuation metric based on a historical driver valuation metric of the user; determining a first probability that the user will be driving the vehicle during the next driving event based on the adjusted driver valuation metric; during the next driving event: collect data; determining, from the data, a second probability that the user is driving the vehicle; and generating an individualized probability that the user is driving the vehicle during the next driving event based on a weighted combination of the first probability and the second probability.
— 	Considering claim 11, the following claimed limitations recite an abstract idea: 
a driver valuation metric associated with a user and based on a ratio between a number of driving events during which the user is a driver of a vehicle and a total number of driving events during which the user is in the vehicle; outputting, at a firs time, a survey question related to a prediction of whether the user will be a driver of the vehicle in a next driving event; receiving, at a second time, an answer to the survey question; determining a time difference between the first time and the second time; adjusting the driver valuation metric based on the answer, wherein the driver valuation metric is adjusted by a first amount if the time difference exceeds a threshold, and wherein the driver valuation metric is adjusted by a second amount if the time difference is below the threshold, the first amount and the second amount being different; further adjusting the driver valuation metric based on a historical driver valuation metric of the user; determining a first probability that the user will be driving the vehicle during the next driving event based on the adjusted driver valuation metric; during the next driving event: collect data; determining, from the data, a second probability that the user is driving the vehicle; and determining an individualized probability based on a weighted combination of the first probability and the second probability.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or an evaluation/judgment process.   Particularly, as it is evident from the abstract idea identified above, each of the current claims collect data related to person; and the collected data is analyzed to indicate the behavior of the person; such as, the probability that the person is the driver (also see the discussion presented in response to Applicant’s arguments).   


(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a mobile computing device, a sensor (an accelerometer or a gyroscope), a memory, a processor coupled to the memory, etc., which are utilized to facilitate the claimed functions with respect to: receiving a driver valuation metric; outputting a survey question; receiving an answer; determining [elapsed] time; adjusting and further adjusting the driver valuation metric; determining a first probability; receiving a stream of data from the sensor at a first frequency; determining a second probability; generating an individualized probability that the user is driving; collecting the stream of data at a second frequency, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Although the current claims specify that the system utilizes the sensor to collect the stream of data at two different frequencies (a first frequency and a second frequency), the sensor (gyroscope or accelerometer) is still utilized merely for data gathering purpose; and therefore, such implementation a sensor for data gathering purpose is directed to insignificant extra-solution activity (also see MPEP 2106.05(g)).
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing/receiving data relating to a user(s); presenting—via a conventional output unit—query to the user; receiving—via a conventional input unit—one or more responses from the user(s); analyzing the received response(s) to generate one or more results; collecting—at one of more time intervals—data from a conventional sensor and analyzing the data to generate one or more results; outputting—via a conventional output unit—information based on one or more of the analysis above, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. It is also worth noting that the original disclosure describes the claimed invention as a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the implementation of a commercially available conventional computing device (e.g. a cellphone, a laptop, a smartphone, a tablet, etc.), which incorporates one or more conventional sensors (e.g. see [0030] of the specification); and wherein the above conventional computing device is utilized to: (i) gather one or more types of data (e.g. data form a user in the form of a response to a query; data from one or more sensors onboard the device); and (ii) generate (or display) one or more results based on the analysis of the gathered data, etc. (e.g. see the specification: [0037], [0041], [0042], [0046]).
In addition, the process of evaluating data gathered from one or more sensors of a mobile device of a user, and thereby estimating whether the user is driving a vehicle or not, etc., is already directed to a routine, well-known and conventional activity in the art (e.g. see US 2012/0053805; US 2010/0157061; US 2007/0072616).
Of course, the use of sensors—such as accelerometers or a gyroscope—in a mobile device; and thereby gathering motion data related to the user at one or more different frequencies, etc., is also directed a routine, well-known or conventional activity in the art (see US 2008/0214360; US 2009/0239710). Furthermore, it is already part of the conventional computer technology to operate a sensor(s) at one or more frequencies when collecting data related to a user and/or the user’s environment (e.g. see US 2008/0021287; [0029], etc.). 
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 3, 5, 13, 15, 23 and 26-33). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 




►	Applicant’s arguments have been fully considered (the arguments filed on 07/282022). However, the arguments are not persuasive. 
(a)	Applicant argues, 
As set forth in the Specification, "there is a need in the art for improved methods and systems related to individualized driver prediction." Specification ¶[0003]. Accordingly, Embodiments of the present invention relate to "changes to the mobile device ... effected based on an identification that a user is likely to be the driver." Id at ¶[0048] . . . 
. . . claim 1 recites numerous actions performed by hardware of a mobile device including "operating the at least one sensor at a first frequency ... and operating the at least one sensor at a second [different] frequency based on the individualized probability that the user is driving the vehicle." Contrary to the assertions in the Office Action, claim 1, at least as amended, is not drawn to "managing personal behavior . . .
On page 3 of the Office Action, the Examiner states that "[t]he claims recite a judicial exception, namely an abstract idea . . .
. . . However, in the pending rejections, the Examiner has not provided an explanation of how the claims recite an abstract idea, nor does the Examiner provide examples from the claims related to the conclusory statement that the claims correspond to managing personal behavior. Instead, the Examiner merely refers to each claim in toto as reciting an abstract idea . . . 
. . . the concepts recited in claim 1, at least as amended, are in no way analogous to any of these examples. On the contrary, the claimed invention corresponds to operating a sensor of a mobile device "based on the individualized probability that the user is driving the vehicle." For example, as explained in the current application at ¶[0048], the frequency at which data is collected by the sensor may be increased in comparison with an initial frequency "in order to collect accurate data regarding ... hard braking, speeding, and the like . . . 
Thus, not only has the Examiner's conclusory statement not established a prima facie case supported by evidence or reasoning, it is clearly incorrect. As explained above, the claims recite methods of operating at least one sensor of a mobile device to collect a stream of data, and modifying the at least one sensor's operation based on the individualized probability that the user is driving a vehicle. This is clearly different than managing personal behavior . . . 
Even if the claims were found to recite a judicial exception under Prong One, they are not directed toward a judicial exception under Prong Two because the claims are integrated into a practical application similar to the patentable method performed by the controller in Example 45 of the SME Examples . . .
Amended claims 8 and 11 recite similar features.
These claims recite a pattern of operations that are analogous to claim 4 of Example 45 . . . 
Because these claims recite a pattern of operations that are analogous to claim 4 of Example 45, which was deemed patent eligible, the logic applied to claim 4 of Example 45 compels a finding of subject matter eligibility in this case. Specifically, because the obtained information (e.g., the stream of data and individualized probability) is used to take action and control the sensor in a particular way (e.g., operating the sensor at a second frequency), the claim integrates any alleged judicial exception into a practical application, and is thus patent eligible . . . 
	The Office respectfully disagrees with the above arguments at least for the following reasons:  
	Firstly, the improvement that Applicant implies, per the specification ([0003] and [0048] of the specification), is not necessarily related to the mobile device; rather, the specification is describing data collection and evaluation schemes to predict a user’s driving behavior. For instance, the specification states ([0003] and [0048] emphasis added),     
“	Despite the progress made in relation to collecting data related to drivers and their driving behavior, there is a need in the art for improved methods and systems related to individualized driver prediction”
“ . . . one or more changes to the mobile device may be effected based on an identification that a user is likely to be the driver according to any of the embodiments described herein. For example, the mobile device may have been collecting sensor data at a first frequency at processing block 305. This frequency may be selected, for example, as a minimum rate at which data can be collected and analyzed to establish driver identification. Once the user is identified as a likely driver, the sensor data may be collected at a second frequency different  than the first frequency . . .”

	Thus, the mobile device implements a sensor (e.g. an accelerometer, or a GPS, etc., see [0008]) in order to collect data related to the user at one or more rates/frequencies (e.g. collecting data: at a first frequency to identify the user; and at a second frequency—a frequency higher/lower than the first frequency—when the user is identified as a likely driver).  Thus, the sensor is indeed performing its conventional functions—such as collecting data at one or more rates. Of course, the mobile device further executes calculations for predicting, based on one or more inputs (including inputs from the sensor), the behavior of the user—such as, the probability that the user is driving the vehicle. 
Accordingly, it is evident from the observation above that the crux of the invention is not related to improving any computing or mobile device; rather, a mobile device is utilized merely as a tool to facilitate the evaluation and/or prediction of a person’s behavior (i.e. the person’s driving behavior). Consequently, Applicant’s arguments are not persuasive. 
	Applicant is also emphasizing that “claim 1 recites numerous actions performed by hardware of a mobile device including ‘operating the at least one sensor at a first frequency ... and operating the at least one sensor at a second [different] frequency based on the individualized probability that the user is driving the vehicle.’ . . ."
	However, when a claim is reciting a hardware, such as a mobile device, then the mobile device is expected to perform some functions with respect to the subject matter being claimed. Accordingly, emphasizing the hardware of the mobile device, and/or the functions of the mobile device, does not necessarily imply that the mobile device is integrating the abstract idea into a practical application. Particularly, conventional mobile devices (e.g. smartphones, or tablet computers, etc.) normally implement one or more sensors for gathering data related to the user and/or the environment at one or more frequencies and/or time-intervals.   
	Moreover, the abstract idea identified in the office-action (per prong-one under Step 2A) is self-explanatory as to why the claims are directed to managing personal behavior. Particularly, the claims are reciting steps to analyze the behavior of a person; such as, analyzing collected data regarding the person in order to ascertain the possibility that the person is driving (or not driving) the vehicle during the next driving event. In fact, further evaluation of the claims has revealed that the claims further overlap with the abstract idea group mental processes since part of the claimed process is directed to the process of evaluation or judgment. Particularly, while excluding the claimed conventional computer elements and their corresponding functions (e.g. the mobile device, the sensor that collects data at one or more frequencies, etc.), a person can perform—using a pen and paper—one or more calculations to predict the user’s status. For instance, the person uses data gathered from the user, including data gathered via surveillance, to analyze the behavior of the user; and thereby the person generates, using a pen and paper, a result that indicates or predicts the probability that the user is driving the vehicle during the next driving event. Thus, the current claims also correspond to the abstract idea group mental processes.
	In addition, while referring to some of the examples in the MPEP (MPEP 2106.04(2)(II)(C)), Applicant asserts that “claim 1, at least as amended, are in no way analogous to any of these examples. On the contrary, the claimed invention corresponds to operating a sensor of a mobile device ‘based on the individualized probability that the user is driving the vehicle. For example, as explained in the current application at ¶ [0048], the frequency at which data is collected by the sensor may be increased in comparison with an initial frequency ‘in order to collect accurate data regarding ... hard braking, speeding, and the like.’ Alternatively, and as another example, ¶[0048] explains that the frequency may be reduced "because passenger data may be of little interest.’” 
	However, Applicant appears to mix-up the abstract idea with the claimed computer elements. Moreover, the office-action never treated the claimed computer elements as abstract idea (e.g. the mobile device, the sensor, etc.). 
In addition, nether the original disclosure nor the current claims is directed to improving the operation of a mobile device. In contrast, the claimed invention (including the original disclosure) is directed to a method/system for evaluating a user’s behavior; such as, determining whether the user is likely driving a vehicle (see [0005] of the specification).
Accordingly, the mobile device is utilized merely as a tool to facilitate the determination of the user’s driving behavior. In this regard, none of the operations of the mobile device is being improved. Note that one may install an app on a mobile device to perform a given task (e.g. an app for tracking the driving behavior of a user; an app for playing one or more video games, etc.); however, this does not necessarily mean that the operation of the mobile device is being improved.  In addition, it has been pointed out above that conventional mobile devices (e.g. smartphones, etc.) normally comprise one or more sensors (e.g. a GPS, an accelerometer, etc.); and wherein the sensors gather data related to the user at one or more frequencies. Thus, if a given claim (e.g. claim 1) is utilizing a mobile device (and/or its components) to facilitate the process of data gathering and analysis, it does not necessarily mean that the claim is integrating the claimed abstract idea into a practical application. This is because the mobile device is utilized merely as a tool to facilitate the process of data gathering and analysis.     
Moreover, the office-action already identifies the abstract idea that the claim is reciting, including the reason as to why the claimed additional elements fail to integrate the abstract idea into a practical application. Consequently, Applicant’s assertion, “not only has the Examiner's conclusory statement not established a prima facie case supported by evidence or reasoning, it is clearly incorrect”, is certainly inaccurate.    
Secondly, Applicant is also emphasizing the use of the sensor of the mobile device in order to negate the findings established in the office-action. For instance, Applicant asserts that “the claims recite methods of operating at least one sensor of a mobile device to collect a stream of data, and modifying the at least one sensor's operation based on the individualized probability that the user is driving a vehicle”. However, as repeatedly pointed out above. sensors of a mobile device are already configured to collect data related to user (and the user’s environment) at one or more time-intervals, including collecting data more frequently or less frequently based on the event being detected. Accordingly, emphasizing such normal operations of the sensors does not necessarily demonstrate that the mobile device and/or its sensors is integrating the claimed abstract idea into a practical application. 
Although the first part of Applicant argument was intended to be related to the first prong of Step 2A, which requires one to identify the abstract idea recited in the claim, Applicant fails to identify or acknowledge the limitations that are reciting an abstract idea. Instead, Applicant’s arguments are directed merely to the claimed computer elements, which correspond to the additional elements. Consequently, the argument appears to fail to properly apply prong-one of Step 2A.          
In addition, while referring to prong-two of Step 2A, Applicant is attempting to compare the current claims with claim 4 of Example 45 of the SME (see pages 14-15 of the argument). However, none of the current claims is analogous to claim 4 of the above example. For instance, claim 4 of Example 45 is directed to an arrangement where a first device (e.g. a controller) is configured to control a second device (a molding apparatus), so that the second device is in turn configured to: (i) regulate the injection of a first material (uncured polyurethane) into a second material (mold), and (ii) heat or cool the second material (mold) to maintain a desired temperature (a temperature within two degrees of the target temperature). In this regard, such process of controlling the temperature (i.e. maintaining the temperature within two degrees of the target temperature) helps to prevent the creation of undesired end product (e.g. an under-cured or over-cured product that does not meet the desired strength and/or wear performance). Accordingly, claim 4 of Example 45 is considered to integrate the abstract idea into practical application since it provides improvement over the relevant existing technology.
 In contrast, the claimed mobile device, including its sensor, do not provide any improvement over the relevant existing technology. Instead, they are being utilized merely as a tool to facilitate the claimed abstract idea; such as, predicting the behavior of the user based on the analysis of data gathered regarding the user (e.g. predicting the probability that the user is driving the vehicle during the next driving event). Accordingly, when each of the current claims is considered as a whole, none of the claimed additional elements—alone or in combination—integrates the abstract idea into a practical application. Consequently, Applicant’s arguments are clearly incorrect. 
(b)	Applicant further argues, 
. . . the current claims do in fact involve modifying an operational function of the mobile device. Specifically, claim 1 as amended, recites: "operating the at least one sensor at a second {different! frequency based on the individualized probability that the user is driving the vehicle . . . 
Modifying the operation of the mobile device (e.g., the frequency at which the at least one sensor collects data) "based on the individualized probability that the user is driving the vehicle " provides numerous benefits over existing technology. For example, as explained above, ¶[0048] of the current application describes that the frequency at which data is collected by the sensors may be increased in comparison with an initial frequency "in order to collect accurate data regarding ... hard braking, speeding, and the like." As another example, ¶[0048] explains that the frequency may be reduced "because passenger data may be of little interest." Reducing the frequency may achieve a corresponding reduction in the consumption of processing,  network, energy, and other resources by the mobile device, thereby improving efficiency . . . . 
By withdrawing the rejections over the prior art, the Examiner correctly acknowledges that the features of claim 1 are both novel and non-obvious. By definition, therefore, the claims considered as a whole do, in fact, represent an improvement over the relevant existing technology . . . 
Therefore, as demonstrated above, even if the claims are found to recite an abstract idea, which Applicant does not concede, the additional elements successfully integrate the abstract idea into a practical application . . . 
Finally, even if the claims were found to be directed toward a judicial exception under Step 2A, which Applicant does not concede, they provide an inventive concept under Step 2B . . . 
However, contrary to the Examiner's interpretation, the claims are not merely directed toward estimating that a user is driving a vehicle, or using sensors. As clearly demonstrated above in reference to Step 2A, Prong Two, the claims are directed toward modifying the way the sensors are operated based on the individualized probability that the user is driving the vehicle. Thus, it is not that the individualized probability alone  leads to improvements in efficiency and accuracy, it is that modifying collection rates based on the individualized probability leads to improvements in efficiency and accuracy. 
Furthermore, modifying the way the sensors are operated based on the individualized probability that the user is driving the vehicle is not routine, well-known, and conventional activity in the art. As further explained above, the fact that the sensors are not being used in their conventional methods is proven by the fact that the prior art does not teach or suggest the invention as currently claimed. Accordingly, viewed as a whole, the claims amount to significantly more than the judicial exception, and are therefore patent eligible at Step 2B . . . 

However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
Firstly, while misconstruing the remark presented in the previous office-action, Applicant is asserting that “claim 1 as amended, recites: "operating the at least one sensor at a second {different! frequency based on the individualized probability that the user is driving the vehicle." Stated differently, claim 1, at least as amended, incorporates the data gathering (e.g., the stream of data) and probability calculation (e.g. the individualized probability) into the practical application of operating the at least one sensor by modifying the sensor frequency”.
However, as correctly pointed out in the previous office-action, the sensor is utilized merely for data gathering purpose; and wherein the mobile device facilitates the analysis of the gathered data in order to predict the behavior of the user—such as, predicting the probability of the user driving the vehicle during the next driving event. 
In this regard, the use of the sensor to gather data related to the user at one or more frequencies (based on detected event) does not change the conventional nature of the mobile device and/or its sensor. This is because conventional mobile devices (e.g. smartphones) are already configured to gather data related to the user and/or the environment at one or more frequencies depending on one or more events being detected. Accordingly, performing such basic computer functions does not imply that the operation of the mobile device is being improved. Similarly, incorporating a particular app into the mobile device in order to perform a particular task (e.g. an app for tracking the driving behavior of a user; an app for playing one or more video games, etc.) does not necessarily imply that the operation of the mobile device is being improved. Consequently, Applicant’s assertions are once again not persuasive.
In addition, while referring to part of the specification ([0048]), Applicant is asserting that “the current application describes that the frequency at which data is collected by the sensors may be increased in comparison with an initial frequency ‘in order to collect accurate data regarding ... hard braking, speeding, and the like.’ . . . the frequency may be reduced ‘because passenger data may be of little interest.’ Reducing the frequency may achieve a corresponding reduction in the consumption of processing, network, energy, and other resources by the mobile device, thereby improving efficiency"
However, unlike Applicant’s assertion, the process of collecting data at one or more frequencies (depending on the event being detected) is already part of the conventional computer technology. Again, it has been pointed out several times above that conventional mobile devices (e.g. smartphones) implement one more sensors that are utilized to gather user and/or environmental data at one or more frequencies. Thus, it is a commonsense fact that the mobile device consumes less resources when it is gathering data less frequently (and/or the user is not frequently using the device). In this case, it is noted that Applicant is repeatedly relying on the conventional computer technology to support the assertion that the current claims provide improvement over the relevant existing technology. Consequently, Applicant’s arguments are not persuasive.
Furthermore, while referring to part of the discussion presented in the previous office-action, Applicant asserts that “[b]y withdrawing the rejections over the prior art, the Examiner correctly acknowledges that the features of claim 1 are both novel and non-obvious. By definition, therefore, the claims considered as a whole do, in fact, represent an improvement over the relevant existing technology”
However, Applicant appears to mix-up the eligibility requirement (section §101) with that of the prior art (section §102 and/or section §103). Nota that a claim (claim 1) may overcome the prior art without providing any improvement over the relevant existing technology. For instance, the claim may recite specific calculation steps (i.e. new abstract idea) that the prior art lacks; and thereby, it may overcome the prior art. However, this does not necessarily mean that the claim is also beyond (overcomes) the abstract idea. Accordingly, unlike Applicant’s assertion, none of the current claims implements an element, or a combination of elements, that provide an improvement over the relevant existing technology (i.e. none of the current claims integrates the abstract idea into a paratactical application).  
Secondly, regarding Step 2B, Applicant is asserting that “the claims are not merely directed toward estimating that a user is driving a vehicle, or using sensors . . . the claims are directed toward modifying the way the sensors are operated based on the individualized probability that the user is driving the vehicle” (emphasis added). 
However, Applicant’s assertion negates the crux of the invention not only as currently claimed, but also as originally disclosed. Particularly, the original disclosure specifies that the invention utilizes a mobile device(s) to provide information regarding a user’s behavior, namely the users behavior during transportation ( [0005], emphasis added),
“	Embodiments of the present invention utilize mobile devices to provide information on a user's behaviors during transportation. For example, sensors in a mobile device carried by a user can be used to determine whether a user is driving a vehicle. The mobile device can further be used to receive input from the user regarding his or her driving habits to make an individualized determination of whether the user of the mobile device is likely a driver for a given trip”

Thus, it is evident from the excerpt above that the invention is directed to a system/method for evaluating or predicting the behavior of a user; such as, determining the probability that the user is driving the vehicle during the next driving event. In this case, the mobile device—along with its one or more sensors—is being utilized merely as a tool to facilitate the evaluation or prediction of the user’s behavior. Consequently, Applicant’s assertion that “the claims are directed toward modifying the way the sensors are operated based on the individualized probability that the user is driving the vehicle” (emphasis added) is inaccurate.
   In addition, it has been demonstrated above that conventional mobile devices (e.g. smartphones) normally implement one or more sensors (e.g. a GPS, an accelerometer, etc.) that are configured to collect data regarding the user and/or the environment at one or more frequencies. Accordingly, such process is indeed directed to an old, well-known and conventional activity in the art. The above fact invalidates Applicant’s assertion regarding an “inventive concept”. Moreover, Applicant asserts that operating the sensor to collect data at different rates based on detected data “leads to improvement in efficiency and accuracy”; however, this assertion is also not persuasive since it is already part of the conventional computer technology to operate a sensor(s) at one or more frequencies when collecting data related to a user and/or the environment (e.g. see US 2008/0021287; [0029], etc.).  
The observations above confirm that the current claims fail to implement an inventive concept. This is because the claims are utilizing the conventional computer technology merely as a tool to facilitate the claimed abstract idea (e.g. evaluating or predicting the probability that the user is driving a vehicle during the next driving event). Consequently, Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to mount to “significantly more” than an abstract idea.
Prior Art
●	Similar to the point made in the previous office-action, the prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 11/30/2020).  

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715